DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3-4 and 8-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Furuichi (US 2019/0333849).
As for claim 1, Furuichi discloses in Figs. 1A-2 and the related text a semiconductor package device, comprising: 
a redistribution substrate 11, the redistribution substrate including an under-bump pattern 30, an insulating layer 20, and an outer coupling terminal 15, the under-bump pattern 30 including a body portion 31 and a protruding portion 32, the protruding portion 31 extending from the body portion 31 to form a single object along with the body portion (fig. 2), the body portion 31 having a first diameter in a first (horizontal) direction parallel to a top surface of the redistribution substrate, the protruding portion 32 having a second diameter in the first direction, the second diameter being smaller than the first diameter, a top surface of the protruding portion 32 being parallel to the first direction, and a side surface of the protruding portion 32 being inclined at an angle to a top surface of the body portion 31, the insulating layer 12 covering a side surface of the body portion 31, and the outer coupling terminal 15 being on the protruding portion 32 (fig. 2); and 
a semiconductor chip 71 on the top surface of the redistribution substrate 11 (fig. 2).  

As for claim 3, Furuichi discloses the semiconductor package device of claim 1, wherein the second diameter increases in a direction from the outer coupling terminal toward the body portion (fig. 1A-2).  

As for claim 4, Furuichi discloses the semiconductor package device of claim 1, wherein a thickness of (entire of) the body portion 31 is thicker than a thickness of (half portion of) the protruding portion 32 (claim does not require a maximum thickness of the body portion is thicker than a maximum thickness of the protruding portion).  

As for claim 8, Furuichi discloses the semiconductor package device of claim 1, further comprising: a diffusion prevention pattern 40 between the under-bump pattern 30 and the outer coupling terminal 15, wherein the diffusion prevention pattern 34/40 comprises a metallic material different from a material of the under-bump pattern ([0040], [0048] and [0043]), and a thickness of the diffusion prevention pattern is smaller than a thickness of the under- bump pattern (fig. 1-2).  

As for claim 9, Furuichi discloses the semiconductor package device of claim 8, wherein 28Atty. Dkt. No. 8947-001573-US the under-bump pattern 30 comprises copper, and the diffusion prevention pattern 40 comprises nickel ([0040] and [0043]).  

As for claim 10, Furuichi discloses the semiconductor package device of claim 8, wherein the diffusion prevention pattern 34 comprises a first portion, a second portion, and a third portion, the first portion covers a top surface of the protruding portion 32, the second portion covers a side surface of the protruding portion 32, the third portion covers a portion of the top surface of the body portion 31 exposed from the protruding portion, the second portion connects the first portion to the third portion, and a level of a bottom surface of the third portion is lower than a level of a bottom surface of the first portion (fig. 2).  

As for claim 11, Furuichi discloses the semiconductor package device of claim 10, wherein a top surface of the first portion and a top surface of the third portion are parallel to the first direction, and a top surface of the second portion is inclined at an angle to the top surface of the first portion and the top surface of the third portion (fig. 2).  

As for claim 12, Furuichi discloses the emiconductor package device of claim 1, wherein the insulating layer 12 comprises a photo-sensitive polymer, and the photo-sensitive polymer comprises at least one of photo-sensitive polyimide, polybenzoxazole, phenol-based polymers, or benzocyclobutene-based polymers [0041].  

As for claim 13, Furuichi discloses in Figs. 1A-1J and the related text a semiconductor package device, comprising: 
a redistribution substrate 11, the redistribution substrate including an insulating layer 20, an under-bump pattern 30 and an outer coupling terminal 15, the under-bump pattern 30 in the insulating layer 20 and partially exposed to an outside of the insulating layer 12, and the outer coupling terminal 15 on the under-bump pattern 30, the under-bump pattern including a body portion 31 and a protruding portion 32 extending from the body portion, the protruding portion having a top surface and a side surface, the top surface of the protruding portion 32 being spaced apart from the body portion 31, and the side surface of the protruding portion 32 connecting the top surface of the protruding portion 32 to a top surface of the body portion 31, and the side surface of the protruding portion 32 enclosing the top surface of the protruding portion 32 and having a ring shape, when viewed in a plan view ([0042] and [0045]); and 
a semiconductor chip 71 on a top surface of the redistribution substrate 11.  

As for claim 14, Furuichi discloses the semiconductor package device of claim 13, wherein the body portion and the protruding portion have a circle shape or a circle-like shape [0037, 0045], when viewed in a plan view, the body portion 31 has a first diameter in a first direction parallel to a top surface of the redistribution substrate, the top surface of the protruding portion 31 has a second diameter in the first direction, and the second diameter is smaller than the first diameter (fig. 1A-2).  

As for claim 15, Furuichi discloses the semiconductor package device of claim 14, wherein the second diameter is greater than half of the first diameter ([0037] and [0047]).  

As for claim 16, Furuichi discloses the semiconductor package device of claim 14, wherein the side surface of the protruding portion has a width in the first direction that is smaller than the second diameter, when viewed in a plan view ([0047]).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuichi.
As for claims 2 and 5, Furuichi disclose(s) the semiconductor package device of claim 1, wherein the angle between the side surface of the protruding portion and the top surface of the body portion ranges more than 90° and less than 180°. 
Furuichi did not disclose the angle is from 120° to 150°, the thickness of the body portion ranges from 4 µm to 7 µm, and a thickness of the protruding portion ranges from 1 µm to 3 µm.
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to include the angle is from 120° to 150°, the thickness of the body portion ranges from 4 µm to 7 µm, and a thickness of the protruding portion ranges from 1 µm to 3 µm, in order to optimize the performance of the device. Furthermore, it has been held that where then general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Furthermore, it has been held in that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuichi in view of Jeng et al (US 2019/0131284).
As for claim 6, Furuichi discloses the semiconductor package device of claim 1, wherein a level of a lowermost surface of the insulating layer 12 is lower than a level of a lowermost surface of the body portion 31, and the level of a lowermost surface of the insulating layer 12 is lower than a level of a lowermost surface of the protruding portion.  
Furuichi did not disclose the level of a lowermost surface of the insulating layer is higher than a level of a lowermost surface of the protruding portion.  
Jeng et al. disclose a level of a lowermost surface of the insulating layer 121 is higher than a level of a lowermost surface of the protruding portion (lower portion of 122).  
Furuichi and Jeng et al. are analogous art because they both are directed packaging devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Furuichi because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Furuichi to include the level of a lowermost surface of the insulating layer is higher than a level of a lowermost surface of the protruding portion as taught by Jeng et al., in order to protect conductive pattern.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuichi in view of Zeng et al. (US 2009/0297879).
As for claim 7, Furuichi disclose the semiconductor package device of claim 1, except further comprising: an intermetallic compound layer between the under-bump pattern and the outer coupling terminal, wherein the intermetallic compound layer comprises copper and tin.  
Zeng et al. teach in Fig. and the related text an intermetallic compound layer 201/202 between the under-bump pattern 111 and a coupling terminal 203, wherein the intermetallic compound layer 201/202 comprises copper and tin [0023].  
Furuichi and Zeng et al. are analogous art because they both are directed packaging devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Furuichi because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Furuichi to include an intermetallic compound layer between the under-bump pattern and the outer coupling terminal, wherein the intermetallic compound layer comprises copper and tin as taught by Zeng et al., in order to improve interconnects. 

Claim(s) 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeng et al. (US 2019/0131284).
As for claim 17 and 19, Jeng et al. disclose in Figs. 1A-1J and the related text a semiconductor package device, comprising: 
a first semiconductor package , the first semiconductor package including a lower redistribution substrate 120, a first semiconductor chip 140 on the lower redistribution substrate 120, and an upper redistribution substrate 310 spaced apart from the first semiconductor chip 140 (fig. 1J) with the first semiconductor chip 140 being between the upper redistribution substrate 310 and the lower redistribution substrate 120, the lower redistribution substrate 120 including an insulating layer 121, an under-bump pattern 122 and an outer coupling terminal 230, the under-bump pattern 122 in the insulating layer 121 and partially exposed to an outside of the insulating layer 121 (fig. 1J), and the outer coupling terminal 230 on the under-bump pattern 122, the under-bump pattern 122 including a body portion (upper portion 122) and a protruding portion (lower portion 122) extending from the body portion (fig. 1J), 
a level of a lowermost surface of the insulating layer 121 being lower than a level of a lowermost surface of the body portion (upper portion 122), and 
the level of a lowermost surface of the insulating layer 121 being higher than a level of a lowermost surface of the protruding portion (lower portion 122); 31Atty. Dkt. No. 8947-001573-US 
a connection terminal 128/150 between the lower redistribution substrate 120 and the first semiconductor chip 140; 
a conductive pillar 173b between the lower redistribution substrate 120 and the upper redistribution substrate 310; and 
a second semiconductor package 320 on the first semiconductor package (Figs. 1A-1J), 
wherein the angle between the side surface of the protruding portion and the top surface of the body portion ranges more than 90° and less than 180.
Jeng et al. do not disclose a thickness of the body portion ranging from 4 µm to 7 µm, a thickness of the protruding portion ranging from 1 µm to 3 µm and the angle is from 120° to 150. 
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to include a thickness of the body portion ranging from 4 µm to 7 µm, a thickness of the protruding portion ranging from 1 µm to 3 µm and the angle is from 120° to 150, in order to optimize the performance of the device. Furthermore, it has been held that where then general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Furthermore, it has been held in that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.

As for claim 18, Jeng et al. disclose the semiconductor package device of claim 17, wherein the body portion (upper portion 122) has a first diameter in a first (horizontal) direction parallel to a top surface of the lower redistribution substrate 120, the protruding portion (lower portion 122) has a second diameter in the first direction, the second diameter is smaller than the first diameter, and a side surface of the protruding portion (lower portion 122) is inclined at an angle to a top surface of the body portion (upper portion) (fig. 1J).   

As for claim 20, Jeng et al. disclose the semiconductor package device of claim 18, wherein the second diameter increases in a direction from the outer coupling terminal 230 toward the body portion (upper portion 122) (Fig. 1J).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259. The examiner can normally be reached Monday-Thursday (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRANG Q TRAN/Primary Examiner, Art Unit 2811